Order entered October 7, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00662-CR

                  MARK RAYMOND HUTSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-82014-2022

                                    ORDER

      Before the Court is appellant’s October 3, 2022 motion to extend the time to

file appellant’s brief. We GRANT the motion to the extent we ORDER

appellant’s brief filed by November 14, 2022.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE